Case 18-14682-jkf         Doc 36Filed 11/07/18 Entered 11/07/18 17:56:21                           Desc Main
                                Document      Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:
   Javette L. Stone                                        Case No. 18-14682 JKF
   Lance E. Stone
                                          Debtors          Chapter 13

   WELLS FARGO BANK, N.A.
                                          Movant
          v.
   Javette L. Stone
   Lance E. Stone
   and
   William Miller, Esquire
                                          Respondents

           NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE

       Movant has filed a motion for relief from the automatic stay with the court to permit WELLS
  FARGO BANK, N.A. to foreclose on 21 East Elbon Road, Brookhaven, PA 19015.

  Your rights may be affected. You should read these papers carefully and discuss them with your
  attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
  consult an attorney.)

  1. If you do not want the court to grant the relief sought in the motion or if you want the court to consider
  your views on the motion, then on or before 11/22/2018 you or your attorney must do all of the following:

         (a)    file an answer explaining your position at: United States Bankruptcy Clerk, United States Bankruptcy
                Court, United States Bankruptcy Court, Robert N. C. Nix Sr. Federal Courthouse, 900 Market Street,
                Philadelphia, PA 19107.

  If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early enough so that
  it will be received on or before the date stated above; and

                                                                   Amanda L. Rauer, Esquire
          (b)    mail a copy to the movant's attorney:
                                                                   Powers, Kirn, & Associates, LLC
                                                                   8 Neshaminy Interplex, Suite 215
                                                                   Trevose, PA 19053

  2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and attend
  the hearing, the court may enter an order granting the relief requested in the motion.

  3. A hearing on the motion is scheduled to be held before the Honorable Jean K. FitzSimon on
  11/28/2018 at 9:30am in Courtroom 3, United States Bankruptcy Court, Robert N. C. Nix Sr. Federal
  Courthouse, 900 Market Street, Philadelphia, PA 19107.

  4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you request a
  copy from the attorney named in paragraph 1(b).

  5. You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing has
  been canceled because no one filed an answer.

  Date: November 7, 2018
